Title: I. Chronology of Territorial Claims in Louisiana, on or before 31 August 1803
From: Jefferson, Thomas
To: 


            
              
                on or before 31 Aug. 1803
              
            
            A Chronological series of facts relative to Louisiana.
            
              
                1673.
              
                Spain declares war against France. 4. Russel’s Mod. Eur. 68.
              
              
               
                
                Joliet, an inhabitant of Quebec, & the Jesuit Marquette descended from Canada down the Missisipi to the Arkansas in 33.° & returned to Canada. 8. Rayn. 158. Hennepin N.D: 293.
              
              
                1675.
               
                La Salle goes to France to sollicit authority to explore the Misipi. Joutel xvii
              
              
                1678.
                
                The peace of Nimeguen. 4. Russ. 92.
              
              
                
                
                La Salle returned from France to Canada with Tonti to undertake to explore the Misipi. Joutel xviii.
              
              
                1679.
                
                he builds a fort at the mouth of the Miami of the lake. Hennepin Nouv. Decouvertes. 171.
              
              
                1680. Jan.
                
                he builds a fort on the river Illinois. Hennep. N.D. 223. called it Crevecoeur.
              
              
                Feb. 29.
                Hennepin with 2. men leave the Illinois to descend the Misipi in a bark canoe. Hennep. N.D. 228. 241. visits the Arcansas 258. the Taensas 263. reaches the sea. 272. returns to the Illinois 294. 349. Nouv. voyage. 96. 1. DuPratz. 4.
              
              
                1681.
               
                La Salle visits fort Crevecoeur & leaves a garrison there of 15. or 16. men. Tonti. 147.
              
              
                1682.
               
                La Salle & Tonti went down the Misipi & named the country Louisiana. he went to the mouths of the Misipi, observed their latitude, & returned to Canada. Joutel xvii.xx. Tonti 153. 1. DuPratz. 5. 2. Dumont 258. says in 1679.
              
              
                1683.
                
                They build a fort, called Prudhomme, in the Chickasaw country 60. leagues below Ohio. Tonti 155. reach the ocean. Apr. 7. 1683. ib. 191. they have 60. persons in their company. set out on their return Apr. 11. 1683. ib. 196. 
              
              
              
                
                
                soon after this some Canadians, enticed by the flattering accounts of the country, went & settled near the mouth of the Misipi, & on the coast. 2. Dum. 260.
              
              
                1684.
               
                Spain declares war against France, but concludes at Ratisbon a truce of 20. years. 4. Rus. 141.
              
              
              
                Jul. 24.
                La Salle sails from Rochelle with 4. vessels to seek the mouth of the Misipi by sea. Joutel 2. Tonti 140. he had with him 100. souldiers & officers, in all 280. persons. Hennepin Nouveau Voyage. 12.
              

           
              
                1685. Feb. 18.
                La Sale landed in the bay of St. Bernard, or St. Louis. Joutel 32. 1. Dupratz 6. Tonti 245. 2. Dum. 259
              
              
                
            
                builds a fort there. Tonti 245. 276. left 100. men there Hen. N.V. 23. 130. persons. Joutel 45.
              
              
             
                 Apr. 22.
                he sets out with 20. men to seek a new place. Tonti. 249.
              
              
                
                 June.
                he makes a 2d. settlement further up the river. 70. persons go to it. Joutel 49.
              
              
                1685. July.
                they abandon the first fort & go to the 2d. Joutel. 51. called it & the neighboring bay St. Louis. Joutel. 54.
              
              
               
                
                Tonti descends the Misipi with 40. men to meet La Sale. Tonti 220. reconnoitres the coast 20. leagues East and West of the mouth. on the jour de Paques (Easter) they set out on their return. 222.
              
              
                
                
                Tonti builds a house on the river Arkansa & leaves 10. Frenchmen there. Tonti 225. Joutel says 6. men, 4 of whom afterwards returned to Canada. Joutel 151. this becomes permanent. 226. 1. Dupr. 6 and is afterwards included in Law’s grant, who settled it with Germans in 1719. 2. Dum. 68.
              
              
                1686. Apr. 22.
                La Sale sets out for Illinois by land. Hennepin N.V. 39. but returns to Fort Louis. ib. 63.
              
              
                1687. Jan. 7.
                he sets out again with 20. men. Henn. N.V. 67. is murdered. Joutel 99. Henn. N.V. 77.
              
              
                
                
                La Sale’s 2d fort at St. Louis is afterwards abandoned. Tonti 329. Coxe. 39.
              
              
               
                
                after the death of La Sale, Cavelier his brother, with 7. men, set out for Canada. Joutel 132.
              
              
                
                 July.
                they find the house on the Arkansa built by Tonti with only 2. men remaining in it. Jout. 151. they leave one of their company there. 157. they strike the Misipi. Joutel 158.
              
              
                
                 Dec. 3
                Tonti sets out from the Illinois, & descends the Misipi a 2d. time. Tonti. 317. finds La Sale’s 2d. settlement broke up. 329. finds at the Coroas 2. of the 7. French men who had separated from Cavelier after the death of La Sale. 331. returns to Illinois. 331.
              
              
              
                1689.
                
                War commenced by Spain against France. 4. Russel. 228.
              
              
                1696.
               
                Spain established a post at Pensacola. 9. Reynal 128.
              
              
                1697.
                Sep. 20. Treaty of Ryswick 4. Russell 248.
              
              
                1698.
               
                D’Hiberville discovers the mouth of the Misipi by sea. 2. Dum. 260.
              
              
               
                
                he is made Governor. 2. Dum. 260.
              
              
                
                
                he establishes a colony at Mobile, & Isle Dauphine. 260.
              
              
                1701.
                
                The war of the Spanish succession begins, France & Spain being allies. 4. Rus. 317.
              
              
                1712. Sep. 14.
                Louis XIV. grants the exclusive commerce of Louisiana to Crozat. possession & extent described Joutel 196. 2. Dum. 260.
              
              
                1713.  Mar. 31.
                Treaty of Utrecht establishing the 49th. degree of lat. as the division between Louisiana & the British Northern possessions.
              
              
                1714.
                
                Mar. 6. Treaty of Rastadt.
              
              
                1715.
                The French establish Natchitoches on Red river & build a fort 35. leagues above it’s mouth. 2. Dum. 65.
              
              
                1715.
                The Spaniards make settlements at the Assinais & Adais on one side & at Pensacola on the other. 1. Dupratz 9. 13. 14. (this was 7. or 10. leagues from Natchitoches) to restrict the French limits. 1. Dupratz. 14. 278.
              
              
                1716.
                Crozat cedes his charter to the West India company. 2. Dumont. 6. 260.
              
              
                1717.
                The company sent inhabitants to Isle Dauphine, where were some settlers before. 2. Dum. 7.
              
              
                
                Hubert and Page settle at the Natchez. 2. Dum. 60.
              
              
                
                Fort Rosalie is built. 2. Dum. 60.
              
              
                1718.
                Two other vessels are sent there. 2. Dum. 8.
              
              
                
                France and England declare war against Spain. quadruple alliance. 5. Rus. 6.
              
              
                1719.
                The French take Pensacola. 1. Du Pratz 189. 2. Dumont 9. the Spaniards retake it. 191. 12. the French take it again ib. 195. 18.
              
              
                
                France and Spain make peace. 5. Rus. 7.
              
              
                
                France sends 800. settlers to Louisiana. Du Pratz. xlviii.
              
              
                
                Old Biloxi is settled. 2. Dumont 34.
              
              
                
                Isle Dauphine is evacuated & every body removed to Old Biloxi, except a Serjeant & guard of 10. men. 2. Dum. 36. 37.
              
              
              
                
                New Biloxi is settled. 2. Dum. 42. 43.
              
              
                
                A cargo of Negroes arrives at Old Biloxi. ib.
              
              
                
                The grantees now settle, every one on his own grant, to wit, at Old Biloxi, Bayagordas, Point Coupée, Natchez, Yazous, Arkansas, Black river. 2. Dum. 44.
              
              
                
                New Orleans is laid off, 30 leagues above the mouth of Misipi, where some settlers from Canada had already settled, & the seat of government is fixed there. 2. Dum. 47.
              
              
                1720.
                A fort on the Missouri is built & garrisoned. 2. Dum. 74. called Fort Orleans. Jeffry. 139.
              
              
                
                De la Harpe & Dumont, with 22. men, go 300. leagues up the Arkansa. a fine country. salt springs, marble, plaister, slate & gold. 2. Dum. 70.
              
              
                1722.
                The Balise is established, & a fort built on piles. 2. Dum. 57.
              
              
                
                The Spaniards attempt a settlement among the Missouris, but are all massacred to the number of 1500. 2. Dum. 282.
              
              
                1733.
                France, Spain & Sardinia commence war against the Emperor. 5. Rus. 27.
              
              
                1735.
                Peace is made. 5. Rus. 29.
              
              
                1736.
                The French build a fort at Tombichee. 1. Du Pratz. 85.
              
              
                1743.
                The Family compact made.
              
              
                1748.
                The Treaty of Aix la Chapelle. 5. Rus. 187.
              
              
                1762.
                Spain enters as an ally with France into the war against England.
              
              
                Nov. 3.
                France cedes Louisiana West of Iberville to Spain by a secret treaty, and East of Iberville to England. Preliminary treaty. The King of France’s order to L’Abbadie.
              
              
                1763.
                The Treaty of Paris is made.
              
              
                1783.
                Great Britain cedes the two Floridas to Spain.
              
            
            
            Limits.
            In 1680. the nearest settlements of Spain were on the river Panuco, 100. leagues West of the Misipi. Hennep. N.D. 274. Coxe 115. Coxe’s Carolana. 4.
            In 1715. they make the settlements at Assinais & Adais, & Pensacola. 1. Du Pratz. 9. 13. 14. 278.
            In 1722. they attempt one on the Missouri which is prevented by the Indians. 2. Du Pratz 157. 2. Dumont 282. Jeffry’s hist. of the French dominions in America. 139.
            Du Pratz sais ‘the coast is bounded to the West by St. Bernard’s bay, where M. de la Salle landed.’ and again ‘on the East the coast is bounded by Rio Perdido &c. a little to the East of Mobile &c. 1. Du Pratz. 216. and ‘the Red river bounds the country to the North.’ 1. Du Pratz. 272.
            2. Du Pratz 301. says ‘Canada lies to the North of Ohio, & inclines more to the East than the source of Ohio.’ [consequently the Ohio was not in Canada, and must therefore have been in Louisiana, as these two provinces were co-terminous.] and again ‘the lands of the Illinois are reputed to be a part of Louisiana.’ ib. his book was published in 1758. and the translation in 1763.
            The Translator of Du Pratz, in his preface, says ‘the mountains of New Mexico run in a chain of continued ridges from North to South, and are reckoned to divide that country from Louisiana, about 900. miles West from the Misipi. pa. xi.
            
              
                1712.
                The great document establishing with precision the boundaries of Louisiana, is Louis XIV’s grant of this date to Crozat. to be found in the translation of Joutel. 196.
              
              
                1763.
                Treaty of Paris Art. VI. France cedes to England the river & port of Mobile & every thing on the left side of the Misipi, which she possesses or ought to possess except the island of N. Orleans: and Art. XIX. Spain cedes
                  to England all she possesses East or S.E. of the Misipi. thus all Louisiana E. of the Misipi is acknoleged to England, and all English claims West of the Misipi acknoleged to Spain.
              
              
                
                England divides the country South of Georgia, & East of the Iberville into two provinces, East & West Florida, by the Apalachicola.
              
              
                1783.
                England, by Art. V. of the treaty cedes to Spain la Floride Orientale ainsi que la Floride Occidentale.
              
              
                
                Spain re-establishes the government of Louisiana as before, & the government of Floridas, that part of what the English had called West Florida being under the Governor of N. Orleans, & the rest under the Governor of Florida. see the Baltimore American Patriot. Vol. 1. No. 97. this is confirmed by M. D’Azara, Spanish Ambassador at Paris who told mr Livingston that Mobile made a part of Louisiana. see Liv’s letter to Monroe. Paris. May 23. 1803.
              
              
                
                Spain retrocedes to France by the treaty of St. Ildefonso.
              
              
                1803.Apr. 30.
                France cedes to the US. Louisiana with the same extent that it now has, & that it had when France possessed it, and such as it ought to be after treaties passed subsequently between Spain & other powers.
              
              
                
                ‘Objections des Commissaires Anglois sur l’incertitude des limites de l’Acadie &c. ‘les limites propres et anciennes de l’Acadie s’etendent depuis l’extremité de la baye Françoise jusq’au cap Canseau. l’objection d’incertitude sur ces limites ne peut donc tomber que sur celles de l’interieur des terres. dans de
                  pareilscas, la regle la plus usitée et la plus convenable est d’etendre les limites dans l’interieur des terres jusque à la source des rivieres qui se dechargent à la cote, c’est à dire que chaque nation a de son coté les eaux pendantes. c’est ainsi qu’on en a usé à la paix des Pyrenèes pour fixer les limites entre la France et l’Espagne’ &c. 1. Memoires de l’Amerique. 116.
              
            
          